


Exhibit 10.1


Amendment No. 4 to the Catamaran Corp.
2007 Employee Stock Purchase Plan


WHEREAS, Catamaran Corporation (the “Company”) has adopted and maintains the
Catamaran Corp. 2007 Employee Stock Purchase Plan (the “Plan”); and


WHEREAS, the Board of Directors of the Company desires to amend the Plan as set
forth herein.


NOW, THEREFORE, pursuant to Section 15.2 of the Plan, the Plan is hereby amended
as follows:


1.
The following new Article 26 is hereby added to read in its entirety as follows:



ARTICLE 26 – Suspension of Plan


26.1 Effective as of the close of business on March 31, 2015, all future payroll
deductions under the Plan shall be suspended and no Common Shares may be
purchased under the Plan with respect to any Purchase Period beginning after
March 31, 2015; provided, however, if the Arrangement Agreement, dated as of
March 29, 2015, by and among the Company, UnitedHealth Group Incorporated, a
corporation incorporated under the laws of the State of Minnesota, USA, and
1031387 B.C. Unlimited Liability Company, an unlimited liability company
incorporated under the laws of the Province of British Columbia, Canada, shall
terminate without consummation of the transactions contemplated thereunder, then
the Plan shall resume in accordance with its terms with respect to the first
Purchase Period commencing after the date on which the Arrangement Agreement is
terminated, without regard to this Article 26.


In all other respects, the Plan shall remain in full force and effect in
accordance with its terms.


As adopted by the Board of Directors of Catamaran Corp. on March 29, 2015.










